ORDER

PER CURIAM.
Sean Cooney appeals from the trial court’s judgment in favor of Robert Dawes, Jeffrey Kern, and DK Development, Inc. on the appellant’s claim for forcible entry and damages and on their counterclaim for rent. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err by entering judgment in favor of the respondents. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).1

. The appellant's motion to strike exhibits is denied.